Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 01/25/2021.
This application is a CON of 14/145,025 12/31/2013 PAT 10708319
14/145,025 has PRO 61/747,583 12/31/2012
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites: “a computer implemented device” There is no mention in the original specification of having “a computer implemented device”.  Thus, the limitation includes subject matter that was not described in the original specification.
If the examiner has overlooked the portion of the original specification that describes the feature of the present invention, then applicant should point it out (by page number and line number) in the response to this office action.
Claims 11-17 are rejected similarly as claim 10 above.
Applicant may obviate this rejection by canceling the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US PAT. NO. 10708319 (‘319).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  See table below:
Instant Application


Claim 1. A method for social viewing of media content, comprising: transmitting, to a first user, media content via a network; transmitting, to a second user, the media content via the network, wherein the second user and the first user are members of a common group associated with a social media site; and



Claim 1. A method for social viewing of media content, the method carried-out utilizing at least one server hosting a social media site and having access to a database storing information pertaining to groups of members of the social media site and common interests shared by the members, the method comprising: at the server, providing an interaction region associated with a media content region for viewing media content to enable users of at least a set comprising a first and second user to share comments and interact in real-time as media content is viewed by the users for generating an interaction stream wherein the interaction stream comprises: a discussion between users that are members of common groups; at the server, determining when the first user is viewing media content; when the first user is viewing media content, utilizing the information stored in the database to enable viewing by a second user in the common group of the first user; further utilizing the information stored in the database to determine whether the media content corresponds to an interest shared by the first user and the second user; if determining that the media content corresponds to an interest shared by the first user and the second user, further determining whether the second user desires to view the media content concurrently with the first user;
providing, to the first and second users, an interaction region configured to allow the first user and the second user to share comments regarding the media content via an interaction stream


if further determining that second user desires to view the streaming media content concurrently with the first user, presenting the first user and the second user with the media content along with the interaction region configured to allow the first user and the second user to share comments by interacting in real-time in the interaction region regarding the media content via the interaction stream.
wherein the interaction region enables a first user to stream messages in real time from a social 
media account of the first user for display to the second user wherein a streamed message displayed is determined by analysis of message content by the social media site to content contained in the interaction region for interest to the second user.
wherein the media content is combined at a social media site with shared comments provided by each user in the interaction region and a social media stream related to the media content wherein the related social media stream is determined by analysis of the shared comments in the interaction region of each user wherein each user shares comments while viewing the media content and the social media stream in separate regions wherein the social media stream viewed by each user is dependent at least on each user's preferences;

and transmitting a notification to a third user who is a member of the common groups based on the media content, profile information associated with the third member on the social media site, and utilized information stored about the third user wherein the utilized information comprises: 


Claims 2 and 3 map to claim 2 of ‘319, claims 5-8 maps to claim 1 of ‘319 and claim 9 maps to claim 4 of ‘319.  Claims 10-20 are system and computer-readable medium variants of claims 1-9 and therefore are rejected similarly. 

This is a double patent only rejection because the parent case is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173